Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  155007                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 155007
                                                                   COA: 334514
                                                                   Wayne CC: 12-006201-FC
  JOMIAH WASHINGTON,
           Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the November 23, 2016
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2018
           t0326
                                                                              Clerk